Citation Nr: 0940039	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease 
including hypertension, secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied 
entitlement to the benefit sought. In an August 2005 
decision, the RO granted a then pending claim on appeal for 
service connection for a fracture of the right tibia. The 
Veteran has not appealed from the initial assigned disability 
rating or effective date, and hence that claim has been 
resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A hearing was held before a Decision Review Officer (DRO) in 
August 2005.         In August 2007, the Veteran testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge. Transcripts of both proceedings are on file.

The Board remanded this case for further evidentiary 
development in November 2007, and the matter has since 
returned for appellate review and disposition.


FINDING OF FACT

Cardiovascular disease is not proximately due to or the 
result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease including hypertension, secondary to diabetes 
mellitus, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim  on appeal through VCAA notice 
correspondence dated from February 2004 and January 2008. The 
April 2004 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the January 2008 notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the 
initial VCAA notice correspondence was sent following 
issuance of the August 2003 rating decision on appeal, and 
thus did not meet the standard for timely notice.  However, 
the Veteran has had an opportunity to respond to the relevant 
VCAA notice in advance of the most recent August 2009 
Supplemental SOC (SSOC) readjudicating the claim. There is no 
indication of any further available evidence or information 
to be associated with the record. The Veteran has therefore 
had the full opportunity to participate in the adjudication 
of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone VA 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has provided private treatment records, and several 
lay statements in support of the claim. He has testified 
during a DRO hearing, and a Travel Board hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 



Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The Veteran underwent an April 2003 VA examination of the 
cardiovascular system. He then reported having had an 
irregular heart beat since 1994. He was on medication for 
hypertension and a heart condition. Blood pressure was fairly 
well-controlled, and according to the Veteran elevated blood 
pressure was first diagnosed in 1994. The Veteran was also 
known to have diabetes mellitus since 1975 and had been on 
insulin ever since. The diabetes mellitus was not well-
controlled despite insulin and other medication. Following a 
physical examination, the diagnosis was history of cardiac 
arrhythmia, with no recent signs on Holter monitoring; and 
history of essential hypertension, suboptimal control. The VA 
examiner stated that essential hypertension was unlikely to 
be related to diabetes mellitus as the Veteran had no 
evidence of significant nephropathy at that time. 

The August 2000 record from a treatment facility during a 
prior period of incarceration on review of systems indicates 
both positive diabetic retinopathy and lower extremity 
peripheral numbness, and involving the cardiovascular system 
an irregular heartbeat with premature heartbeats. An October 
2001 record refers to evaluation and treatment for several 
symptoms of diabetes. The impression noted was of transient 
blurring of vision, diabetic retinopathy, early cataracts, 
and "diabetes hypertension." A follow-up list of known 
health problems from October 2003 included mention of 
diabetes mellitus with complications, and ocular 
hypertension. 

The Board remanded this case in November 2007 primarily to 
obtain a more comprehensive medical opinion on the etiology 
of hypertension, to include the question of whether the 
Veteran's service-connected diabetes had either caused or 
aggravated his hypertension.

On further VA examination in July 2009, the Veteran described 
a past medical history that included diagnosis of diabetes 
mellitus and hypertension at the same time in 1995, and 
diagnosis of irregular heartbeat in 1999. He now reported 
constant atypical chest pain, and persistent dsypnea with any 
exertion. There was no congestive heart failure, rheumatic 
heart disease, or prior angioplasty, stents or coronary 
artery bypass graft. Physical examination revealed the chest 
was bilaterally symmetric and respirations were regular and 
rhythmic. Heart rate was regular and rhythmic without murmurs 
or gallops. 

The diagnosis consisted of essential hypertension, and 
residual mild left ventricular hypertrophy with mild 
dysfunction and borderline ejection fraction; no evidence of 
ischemic heart disease at that time; occasional premature 
ventricular contraction (PVC), consistent with natural aging; 
and mild aortic sclerosis, consistent with dyslipidemia, 
natural aging and genetic predisposition. For each of the 
diagnosed conditions, the VA examiner commented that it was 
not caused by or related to diabetes mellitus, and that there 
was no objective evidence to support worsening beyond natural 
progression. 

On review of the foregoing the medical evidence effectively 
weighs against any causal association between a claimed 
cardiovascular disorder and the Veteran's service-connected 
diabetes mellitus. There have been two separate VA medical 
opinions obtained each of which rules out such an etiological 
relationship. In the July 2009 VA examiner's opinion, the 
examiner found no causal connection between hypertension, 
premature ventricular contraction and aortic sclerosis, and 
the Veteran's diabetes mellitus. The examiner ruled out 
theories of both initial causation, and aggravation of a 
nonservice-connected disability beyond its natural 
progression. See 38 C.F.R. § 3.310(b). See also Anderson v. 
West, 12 Vet. App. 491, 495 (1999), citing Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996). As to PVC and aortic 
sclerosis there were more likely causal factors of aging and 
genetic predisposition. Moreover, there is the consistent 
opinion of the April 2003 VA examiner, who further offered a 
rationale for why essential hypertension was unrelated to 
service-connected disability, namely the absence of 
significant nephropathy at that time. 

These opinions in conjunction provided a reasoned 
determination as to why the cardiovascular disorder claimed 
cannot be related to underlying diabetes mellitus. 
The opinions are both premised upon review of the claims 
file, as well as more recently, review of the Veteran's 
assertion that a heart disorder and diabetes were diagnosed 
at the same time. These statements therefore represent 
probative findings on the subject of causation. See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (indicating that 
access of examining physician to the veteran's claims file is 
a key factor in evaluating the probative value of a medical 
opinion); Boggs v. West,         11 Vet. App. 334, 340 
(1998).

The Board has considered that there is an October 2001 
outpatient clinical record indicating treatment for apparent 
diabetic hypertension, however this assessment was provided 
in connection with a brief overview of symptoms and 
manifestations considered related to underlying diabetes. 
There was no opportunity for a more detailed physical 
examination, much less the extensive medical history review 
that was conducted as part of the above-referenced VA 
examinations. The Board is therefore inclined to accept the 
conclusions of these examinations as significantly more 
persuasive than the single diagnosis of diabetic hypertension 
noted in October 2001. See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). Additionally, the condition of "ocular 
hypertension" while referring to abnormal pressure of the 
eye, does not denote a substantially similar condition to 
essential hypertension. See Dorland's Illustrated Medical 
Dictionary 889 (30th ed. 2003) (defining ocular hypertension 
as persistently elevated intraocular pressure in the absence 
of any other signs of glaucoma).

Accordingly, based on the above the medical evidence weighs 
against the Veteran's having had a cardiovascular disorder as 
the consequence of his diabetes mellitus. The Board has also 
taken into account the Veteran's assertions in this case, but 
as he is a layperson he cannot provide an unsubstantiated 
opinion on a matter such as medical causation without 
consistent competent evidence. See Grottveit v. Brown,  5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 
 
For these reasons, the Board is denying the claim for service 
connection for cardiovascular disease as secondary to 
diabetes mellitus. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 








ORDER

Service connection for cardiovascular disease including 
hypertension, secondary to diabetes mellitus, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


